


Exhibit 10.143


Amendment 21
To the
OEM Purchase Agreement


This Amendment 21 (the “Amendment”), to that certain OEM Purchase Agreement (No
CW7256/Legacy No PRO1526-031701), which has an effective date of December 16,
2002, as amended (the "Agreement"), by and between Hewlett-Packard Company
(herein “HP”) and Brocade Communications Systems, Inc. and Brocade
Communications Switzerland SARL (collectively referred to herein as “Supplier”)
is entered into as of the last signature date below. Capitalized terms used
herein shall have the same meaning as set forth in the Agreement.


RECITALS
WHEREAS, HP and Supplier previously entered into the Agreement stated above,
which sets forth the terms and conditions for the sale of OEM Products by
Supplier and purchased by HP;


WHEREAS, on October 6, 2014, HP announced plans to separate into two separate
publicly traded Fortune 50 companies; one doing business as Hewlett Packard
Enterprise Company (“HPE”), and one doing business as HP Inc. (“HPI”). HP wishes
to assign and Supplier has agreed to the assignment of this Agreement to the
resulting third party company known as Hewlett Packard Enterprise Company
(hereinafter “HPE”).


TERMS


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, HP and Supplier hereby agree to amend the
Agreement as follows:




1.
As of August 1, 2015, HP assigns and transfers the Agreement and delegates any
and all rights or obligations under the Agreement to HPE. The Agreement is
binding upon and inures to the benefit of the parties and HP's permitted assign,
HPE. Supplier hereby consents to the assignment of the Agreement to HPE.

2.
All references in the Agreement to HP shall now refer to HPE as though HPE were
an original signatory to the Agreement.



3.
The Agreement continues in full force and effect, and except as may be expressly
set forth in this Amendment, the Agreement is unchanged.



4.
This Amendment may be executed in one or more counterparts, each of which when
so executed and delivered will be an original and all of which together will
constitute one and the same instrument. Facsimile signatures and electronic
signatures will be deemed to be equivalent to original signatures for purposes
of this Amendment.





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives as indicated below.


BROCADE COMMUNICATIONS SYSTEMS INC.
 
HEWLETT PACKARD ENTERPRISE COMPANY
 
 
 
/s/Paul S. Brodie
 
/s/Andrea Lee
Authorized Representative
 
Authorized Representative
 
 
 
August 31, 2015
 
October 02, 2015
Date
 
Date
 
 
 
Paul S. Brodie
 
Andrea Lee
Printed Name
 
Printed Name
 
 
 
US, Corporate Account
 
Director, Networking Procurement
Title
 
Title

BROCADE COMMUNICATIONS SWITZERLAND, SARL.
HEWLETT PACKARD COMPANY
 
 
 
 
 
/s/Greg Shoemaker
Authorized Representative
 
Authorized Representative
 
 
 
/s/Pierre Mattenberger
 
October 16, 2015
Date
 
Date
 
 
 
September 1st, 2015
 
Greg Shoemaker
Printed Name
 
Printed Name
 
 
 
Pierre Mattenberger
 
VP, Central Direct Procurement and Services
Title Director
 
Title

[amendment10143legalstamp.jpg]


